MITCHELL, J.
I dissent. The only fact that was legitimately before the court on the motion for a new trial was that the jurors, while in the jury room, and before they delivered their verdict in court, united in a written request or recommendation to the defendant railway company to give the plaintiff employment, in view of the serious accident which had befallen him on its premises.
The inference sought to be drawn is that this might have influenced the verdict; that is, that some jurors might have been induced thereby to consent to a verdict for defendant who would not have otherwise done so. I think that any such inference is far-fetched, and purely fanciful. It seems to me that the much more reasonable and natural inference is that the letter was suggested solely by feelings of sympathy; that, while the jury felt bound by the law and the evidence to find for the defendant, yet plaintiff’s unfortunate condition induced them to appeal in his behalf to the favor of the defendant,— a course much more commendable than the not uncommon one on part of jurors to allow their sympathies to lead them to give a verdict in favor of plaintiff against both law and evidence.
As to the merits of plaintiff’s cause, or the nature of the evidence, *18we know nothing, and it has nothing to do with the case. The motion was made and granted solely on the ground of the misconduct of the jury. If a new trial ought to have been, or, in the discretion of the court, might have been, granted on any other ground, it should have been granted on that ground.
I believe in allowing trial courts a very wide discretion in granting new trials.* I also believe in maintaining a high standard for the conduct of jurors. But the court’s discretion in such matters is not absolute and arbitrary, and the standard of 'conduct on the part of jurors must be practicable and reasonable, and not fanciful or prudish. To hold that a court may, on the showing made in this case, grant a new trial on the ground of misconduct on the part of the jury, will, in my judgment, logically lead to very serious consequences. It is a very common practice in criminal cases for a verdict of guilty to be accompanied by a recommendation of the defendant by the jury to the mercy of the court. There would be much more reason in such a case than in this for the inference that the verdict of the jurors might have been thereby influenced.*